FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30200

               Plaintiff - Appellee,             D.C. No. 6:93-cr-60022-HO-3

  v.
                                                 MEMORANDUM *
SANTIAGO CASTILLO-ARVIZU,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Santiago Castillo-Arvizu appeals from the 36-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castillo-Arvizu contends that his sentence is substantively unreasonable

because he had already been sentenced to a term of 70 months for conduct that

triggered the revocation of his supervised release. However, the within-Guideline

sentence was not unreasonable. See United States v. Carty, 520 F.3d 984, 991-93

(9th Cir. 2008) (en banc). The district court had discretion to impose a consecutive

term for the revocation of supervised release to any sentence of imprisonment. See

U.S.S.G. § 7B1.3(f) (policy statement); see also United States v. Simtob, 485 F.3d

1058, 1063 (9th Cir. 2007) (where defendant violates supervised release by

committing same offense for which he was placed on supervised release, “greater

sanctions may be required to deter future criminal activity”).

      AFFIRMED.




                                          2                                   10-30200